Citation Nr: 1547370	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for small bowel obstruction, status post surgical repair of ruptured jejunum.

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO decision that denied an increased rating for GERD and service connection for bowel obstruction, and declined to reopen the Veteran's claim of secondary service connection for dental condition.  A videoconference hearing was held in March 2014. 

The record before the Board consists of the electronic files known as Virtual VA and VBMS.

The claims listed on the title page were remanded by the Board in a September 2014 decision.  The petition to reopen claim of entitlement to service connection for a dental condition, shown as erosion of the enamel of the teeth and attrition, claimed as secondary to service-connected GERD, for VA compensation purposes, was denied.  Also in that decision, the Board remanded a claim of entitlement to service connection for a dental disability for purposes of VA outpatient treatment as that matter had not previously been adjudicated.  The Board directed that the claim be referred to the appropriate VA Medical Center (VAMC) to determine initially if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  See 38 C.F.R. § 17.161 and 38 C.F.R. § 3.381(a) (2015).  The record contains a June 2015 deferred rating decision reflecting that this matter is being referred to the VAMC.  Because the VAMC is still taking action on this issue, the Board does not have jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

For the reasons described in the REMAND section of this decision, the Board finds that this appeal encompasses a TDIU claim, and this claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a small bowel obstruction, status post surgical repair of ruptured jejunum that is etiologically related to a disease, injury, or event in service or to a service-connected disability.

2.  The Veteran's GERD approximates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment; symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health are not shown or approximated. 


CONCLUSIONS OF LAW

1.  Small bowel obstruction, status post surgical repair of ruptured jejunum was not incurred in active duty service and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).

2.  The criteria for a 30 percent disability evaluation, and no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.114 Diagnostic Codes (DC) 7399-7346 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in September 2014.  

The Board's remand instructed the RO to: (1) provide the Veteran with notice compliant with 38 C.F.R. § 3.159(b) with respect to his claim to include notice related to secondary service connection; (2) schedule the Veteran for appropriate VA examinations; and (3) readjudicate the claim.

VA scheduled him for examination which was conducted in May 2015 (Report dated in June 2015).  The RO readjudicated the claims in a June 2015 Supplemental Statement of the Case (SSOC).  It is noted that a letter in July 2015 informed the Veteran of the criteria for secondary service connection, and he did not respond with any additional evidence or argument within the 30 day period provided to do so.  

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by August 2005 and March 2006 letters of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the August 2006 rating decision now on appeal.  Inasmuch as secondary service connection is an issue in this matter, the Veteran was provided notice as to such a claim in July 2015.  As a result, VA has complied with its duty to notify requirements.  Although the July 2015 letter was not issued until after the SSOC, no prejudicial error exists with regard to the duty to notify.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2014) (providing that due account must be taken of the rule of prejudicial error).  Based on the letters discussed in the preceding paragraph, the September 2007 statement of the case (SOC) and several supplemental statements of the case (SSOCs), which included information and law regarding what is required to establish service connection, the discussion at the hearing and the discussions in the Board's prior remand, the Board finds that a reasonable person could be expected to understand from the information provided what was needed to support the claim, namely evidence of a relationship between a current disability characterized as small bowel obstruction and his period of service or a service-connected disability.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that although the Board erred by relying on various post-decisional documents to conclude that adequate VCAA notice had been provided, the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and thus that the error was harmless).  Such information was followed by adequate time for the Appellant to submit additional argument.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  Private treatment records were also obtained, with the exception of records from University Hospital.  The RO informed the Veteran on multiple occasions that it was unsuccessful in obtaining these despite all appropriate efforts.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist that can be obtained.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a May 2015 VA examination for the issues on appeal.  The examination was conducted by a VA physician who reviewed the VBMS records, examined the Veteran and provided relevant opinions with supportive rationale.  The examination is deemed adequate, and there is no allegation as to the contrary.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claim condition as well as an increased rating.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.





III.  Service connection for small bowel obstruction, status post surgical repair of ruptured jejunum

The Veteran urges that he has small bowel obstruction as a consequence of having been stabbed in the abdomen with a pugil stick during training in service.  This event is documented and is the basis of the grant of service connection for GERD.  

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that small bowel obstruction is not identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board will initially address whether the Veteran has a presently existing small bowel obstruction status post surgical repair of ruptured jejunum.  While a January 2005 examination suggested subacute small bowel obstruction, a June 2006 follow-up examination found no such obstruction.  It was noted that when the Veteran initially injured his jejunum in service, he was readmitted shortly after his initial treatment for what was thought to be small bowel obstruction.  This spontaneously resolved.  A VA examination report in August 2011 does not address whether there is current small bowel obstruction but does include a diagnosis of irritable bowel syndrome (IBS).  

A VA examination addressing whether there is current disability of small bowel obstruction or other relevant disability related to the in service event of being stabbed with a pugil stick was conducted in May 2015.  The examining physician reviewed all VBMS records, including service treatment records, the enlistment and separation physical examination reports and all VA treatment records.  His opinion was twofold, and was stated as follows:

1.  It is this examiner's opinion that it is less likely as not that the veteran has ever had any small bowel obstruction or large bowel obstruction during the period of the claim (other than the already service-connected GERD). This is based on the fact that the veteran has had multiple very thorough studies of his entire bowel, including his small bowel and large bowel, both during military service and after military service, which have never shown any indication of any bowel obstruction. It is this examiner's opinion that it is at least as likely as not that his chronic constipation with associated abdominal cramps is a complication of his high dose of oral narcotics which he takes for his non-service connected back condition, and not a result of his GERD condition. This is based on the fact that the veteran is on a very large dose of oral narcotics, and chronic constipation is a known and expected complication of high-dose narcotic use. In addition the veteran also endorses that his constipation is a result of his narcotics. Constipation as a result of the oral narcotics would not be considered to be due to irritable bowel syndrome because the constipation associated with irritable bowel syndrome has no known organic cause.  

2.  It is this examiner's opinion that it is less likely as not that the veteran's constipation associated with oral narcotics originated in service or is otherwise etiologically related to service or due to service-connected GERD. This is based on the fact that the veteran's gastrointestinal symptoms during his military service are most consistent with gastroesophageal reflux disease rather than a bowel disorder, and there were no complaints of abnormal diarrhea or constipation during military service. In addition there is no medical literature which would indicate that gastroesophageal reflux disease causes chronic constipation or any other intestinal conditions. Also, there is no medical evidence that the veteran has ever had any other intestinal condition as a result of his jejunal surgery (other than the
already service-connected GERD).

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for small bowel obstruction.  In this regard, the preponderance of the evidence is against a finding that there is current disability of this nature.  The May 2015 examination report and opinion is the most probative evidence in the matter of whether there is current small bowel obstruction or any similar disability.  In the medical opinion report, the examiner definitively concludes that there is no such disability.  The opinion is well-supported and not inconsistent with the documented record, and for these reasons, as explained further below, the Board accords it considerable probative weight.  While the examiner did not specifically state whether there had been aggravation resulting from the GERD, this was not specified in the remand, and the Veteran has presented no competent evidence to suggest that such aggravation exists that would warrant a further opinion.  Rather, the opinion was presented using the phraseology suggested in the remand.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the May 2015 examiner's opinion as to the fact that there is no small bowel obstruction.

To the extent that the Veteran asserts, and lay 'buddy' statements reflect, that he has symptoms of a small bowel obstruction that is related to an incident in service or to a service-connected disease or injury, namely frequent vomiting, the Board observes that he and other lay witnesses may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Neither he nor the other lay witnesses, however, are competent to render an opinion as to the specific diagnosis such as small bowel obstruction because they do not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  On the other hand, the VA physician who reviewed the record in May 2015 concluded that there was no such small bowel obstruction to relate to either service or a service-connected disability.  There is no competent evidence that counters the VA examiner's conclusions.  

In short, the preponderance of the evidence shows that there has been no small bowel obstruction at any point during the appeal period.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish... the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015). 

IV.  Increased Rating for GERD

The Veteran contends that his GERD warrants more than a 10 percent rating because he has chronic vomiting, dysphagia, heartburn, regurgitation, and chest/shoulder pain.  

At his hearing before the undersigned, the Veteran testified that his symptoms from GERD bothered him virtually daily and included excruciating pain in the lower abdomen when defecating and vomiting.  He stated he now has constant nausea and pain in his upper chest area.  He reported that he takes Metoclopramide, Oxycodone Temazepam for this condition and his severe, intractable gastrointestinal and bowel problems.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  This practice is known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO has evaluated the Veteran's GERD under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 at 10 percent from August 29, 2000.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.  

Under 38 C.F.R. § 4.114 , Diagnostic Code 7346, a 60 percent rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia (a decreased number of red blood cells); or other symptom combinations productive of severe impairment of health.

A 30 percent rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation, of less severity.

The instant claim for increased rating was received at the VA in August 2005.  

VA outpatient treatment records have shown continued treatment for GERD with general complaints.  They also show the Veteran's weight has been stable (10-30-12: 177.6 lbs.; 1-4-12: 177.60 lbs.; 4-26-11: 178.60 lbs.; 8-30-10: 179.50 lbs.; 12-31-09: l82.90 lbs.; 6-23-09: 177.40 lbs.  

A VA examination in May 2006 revealed continued epigastric distress with symptoms of pyrosis and regurgitation.  The Veteran reported a lot of burning pain in the epigastrium which radiated up into his neck and throat.  He also noted regurgitation of acid in his throat at least once a day and vomiting at least once a day.  Substernal or arm or shoulder pain was not noted.  The examiner diagnosed GERD currently under control with medication without any obvious loss of weight or obvious anemia.

A VA examination report from February 2010 contained the diagnosis of GERD, status post laparotomy for 'repair of ruptured jejunum'.  The Veteran reported no trouble with daily activities, cooking, driving or maintaining his appearance.  He reported that he usually skipped breakfast in the morning due to nausea and dry heaves.  He also reported generally skipping lunch, with dinner being one of his only meals.  He reported having one bowel movement a day with associated abdominal cramps which can lead to regurgitation.  A burning sensation in the epigastric area radiating into substernal chest and into throat was noted to occur five times a week.  The Veteran denied any symptoms of dysphagia (trouble swallowing).  His nutrition was described as adequate, and his weight was stable.  He also noted chronic dental pain.  Physical examination showed a normal neck and abdomen with teeth in poor condition.  

The Veteran submitted multiple buddy statements dated in 2010 from long time acquaintances attesting to observing him needing to vomit frequently.  

The Veteran was afforded an additional examination in July 2011.  Veteran reported he tends to eat a rather large late supper.  Thereafter he will note an episode of either vomiting or regurgitation.  Most of the episodes of vomiting did not contain overt undigested food but the regurgitant did burn at times.  The Veteran did consume approximately 4 gallons of milk a week which tends to ameliorate the burning.  Also, the Veteran was taking Omeprazole 20 mg once a day and at some days up to 40 mg once a day.  The Omeprazole reportedly improved some of the burning as well.  There had reportedly been no hematemesis or melena.  He reportedly tends towards constipation because of the use of narcotics (oxycodone) for back pain.  Over the course of the previous 6 months, there had been no significant weight loss.  There had been no hematemesis, melena, or fever, reported or any other constitutional symptoms.  The abdomen was supple and nontender to direct palpation.  There was no organomegaly present, and no masses were appreciated.  Bowel tones were normal.  The inguinal areas disclosed no inguinal hernias.  The extremities disclosed no edema.  The complete blood count done February 2011 was observed to be normal.

The Veteran was afforded an additional examination in May 2015 to assess the manifestations of GERD throughout the appeal period.  The examining physician reviewed the entire VBMS record as indicated previously in this decision.  The examiner's observations are comprehensive and are reported in detail in order to accurately reflect the his perception of current status of the GERD:  

The veteran is presently service-connected for gastroesophageal reflux disease, status post laparotomy and surgical repair of ruptured jejunum. The veteran was struck in the abdomen by a pugil stick doing training activities during active duty in 1969. This resulted in a ruptured jejunum which was surgically repaired the next day. Postoperatively the veteran did well for 3 months when he then developed recurrent episodes of nausea with vomiting. This was evaluated with upper GI series and barium enema on 2 occasions about 3 months and 6 months after the surgery, and he reports that these studies were negative with no cause ever found for the recurrent emesis. The veteran reports that he continued to have daily nausea and vomiting associated with only mild heartburn for many years. He reports that the symptoms are aggravated by spicy foods, and used to be aggravated by alcohol which he quit many years ago. He reports that he was seen at the Denver VA for these symptoms in the 2000s and started on omeprazole. He reports that this has never been particularly beneficial and he stopped it 2-3 years ago. He had an upper GI series with small bowel follow through July 11, 2006 which showed occasional spontaneous gastroesophageal reflux and some thickening of rugal folds along the greater curvature of the stomach and a filling defect in the postbulbar duodenum. For that reason, he had upper GI endoscopy done November 17, 2006 at the Denver VA Hospital which was completely normal to the third portion of the duodenum. No abnormalities were seen in the duodenum to correlate with the defect seen on the upper GI. Additionally, the duodenal mucosa was normal appearing. There was no evidence of stricture in the pylorus or esophagus to explain his vomiting. He reports that he has never been diagnosed with any kind of bowel obstruction. He reports that 2-3 years ago he was started on metoclopramide 1-2 per day. He reports that this has been very helpful and the nausea and vomiting have significantly improved since then. 

At present the veteran reports that he has mild constant nausea on a daily basis, however he only vomits once a week. He reports that the emesis now seems to occur when he is constipated and having lower abdominal cramps while sitting on the toilet straining to have a bowel movement (see separate intestinal DBQ). He then vomits up a small amount of yellow material. He treats this with an extra metoclopramide which is beneficial. He reports mild pyrosis and epigastric discomfort during the daytime approximately every 2 days and most nights which he treats with Tums or other antacids with benefit. He has mild reflux of liquid material once a week when he has the episode of emesis. There is no regurgitation of solid food. He does not have any arm or shoulder pain related to the acid reflux. He reports that he does not have any hematemesis, melena, dysphagia, anorexia, or weight loss due to the gastrointestinal condition. In fact the veteran reports that he has gained approximately 20 pounds over the last year which he attributes to decreased physical activity, as well as a good appetite which he believes is the result of the narcotics that he takes for his unrelated non-service connected back pain condition.  The veteran reports that he also has very poor dentition as a result of the acid reflux and vomiting.

The examiner also observed that the Veteran's GERD was had no impact on the Veteran's ability to work.  Finally, he observed a nonpainful surgical scar.  The Board notes that service connection is currently in effect for this scar, and it is not the subject of the present appeal.  

After reviewing all of the clinical evidence and subjective complaints since the date of claim, the Board finds that a 30 percent rating for GERD under 38 C.F.R. § 4.114, DC 7399-7346, is warranted because the symptoms of the 30 percent rating are more nearly approximated than those for the 10 percent rating.  In this regard, the Board finds that the observations on examinations coupled with the symptoms described in the lay statements persuade the Board that the 30 percent criteria are approximated.

The Board further finds that a rating in excess of 30 percent is not warranted because, again, the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating.  The Board finds that the Veteran's contentions to the contrary are outweighed by the absence of any objective findings as to the required combination of pain, vomiting, material weight loss and hematemesis or melena  with moderate anemia; or other symptom combinations productive of severe impairment of health, and by the May 2015 VA examiner's contrary findings described in detail in his report.  The Board further finds that the May 2015 examiner's finding as to no occupational impairment is inconsistent with the symptoms of a 60 percent rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's GERD, including persistently recurrent epigastric distress with dysphagia.  The rating criteria are therefore adequate to evaluate the GERD and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's disabilities, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The May 2015 VA examiner opined based on a full examination and review of the Veteran's claims file that GERD did not impact the Veteran's ability to work.  The Board thus finds that the manifestation of the Veteran's symptoms do not qualify as an exceptional or unusual disability picture.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for GERD, posttraumatic stress disorder (PTSD), and a postoperative laparotomy scar.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that these disabilities combine or interact either with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for small bowel obstruction, status post surgical repair of ruptured jejunum, is denied.

A disability evaluation of 30 percent and no higher for GERD is granted, subject to the applicable criteria governing the payment of monetary benefits.





REMAND

The Court has held that TDIU is a part of a claim for increased rating in certain cases.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

While the May 2015 VA examiner opined based on a full examination and review of the Veteran's claims file that the Veteran's GERD did not impact his ability to work, the Veteran had previously stated in December 2010 that he had "not been able to find a job because of my injuries to my stomach."  TDIU was denied in a February 2011 rating decision and has not been appealed, but the Board nevertheless finds that the Veteran's previous statement warrants further action on a TDIU claim, to include the question of whether all service-connected disabilities, notably to include PTSD, preclude substantially gainful employment.  The Board would also point out that, in the awarding of a 30 percent evaluation for GERD, the Veteran now has - along with the PTSD rated at 50 percent - a combined evaluation of 70 percent which meets the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, this case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his claim for TDIU.  Afford him a reasonable period of time in which to respond with additional evidence and information.  

2.  Afford the Veteran a VA mental health examination, with an examiner who has reviewed the entire claims file (in VBMS and Virtual VA).  The examiner should specifically address the extent to which the service-connected PTSD, GERD, and postoperative laparotomy scar, in and of themselves and without regard to age, impair the Veteran's ability to secure and follow a substantially gainful occupation.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, the claim for TDIU must be adjudicated.  If the determination is negative, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


